MOUTON, J.
Plaintiff brings this suit against defendant on two drafts, one for $333.99 and the other for $1,139.70, with legal interest on both drafts.
The draft for $333.99 was drawn by W. T. Smith, and the other by Ted. T. Riley, the authorized agents of defendant company.
Plaintiff bank, then located in Abbeville, La., was closed by the state bank commis*402sioner on December 15, 1926, between 11, а. m. and 12 o’clock noon.
Tbe defendant had on deposit with plaintiff bank at Abbeville, on the 15th of December, 1926, the sum of $1,453.56.
Both drafts are made payable at sight to the plaintiff bank and are drawn on the defendant corporation and not on plaintiff bank. The draft for $333.99 was drawn December 21, 1926, and the other for $1,130.70 on December 15, 1926, and were both given in payment of rice purchased under contract with plaintiff bank.
The defendant pleads compensation against the drafts up to the amount of its deposit.
Judgment was rendered in favor of the bank on the draft for $333.99, but maintained the plea of compensation for the draft of $1,139.70.
The civil death or insolvency of the bank took place when it was taken charge of by the banking department December 15, 1926, between the hours of 11 and 12 noon, and which had the legal effect of fixing the rights of its creditors as they existed at that time. Thomas vs. Marine Bank & Trust Co., 156 La. 941, 101 So. 315. As hereinabove stated, both, drafts were made payable at sight, and were drawn on the defendant corporation in favor of the plaintiff bank.
An instrument payable at sight matures when presented for payment. R. C. L. vol. б, p. 409; Randolph on Commercial Paper’ (2d Ed.) Sec. 16.
The bank had been closed six days before the note for $333.99 was drawn. It is therefore evident that it could not have been presented for payment to defendant corporation prior to the placing of the bank under the administration of the bank examiner. It is doubtful if the claim for the $333.99 had been liquidated at that time, but. it is certain that it was not then due or demandable.
When the bank was closed, the amount on deposit was due and demandable, but this draft was not, as it had been presented for payment to the defendant corporation, and, though the debts were coexistent, as they w'ere not equally due and demandable, compensation could not take place between them, thus extinguishing the claim on this draft. C. C. 2209; People’s Bank vs. Mississippi & Lafourche Drainage Dist., 141 La. 1009, 76 So. 179.
The lower court, however, maintained the plea of compensation to the note for $1,139.70, to which we will now direct our attention.
As appears from a statement of facts upon which this case is submitted, the plaintiff bank, which was located at Abbeville, operated a branch at Gueydan, La.
It is admitted that the draft for $1,139.70 was delivered to Ralph Montagne, agent of plaintiff bank at Gueydan at 8:30 a. m. December 15, 1926, and that Montagne was authorized by plaintiff bank to accept the draft.
It is admitted that, according to the custom which had existed in the past, on the bank’s receipt of such drafts, they would be presented for payment at the main office in Abbeville of defendant corporation, which took these drafts by checks issued in payment. Such a custom or usage had the force of law between the parties, and impliedly formed a part of the contract between them. C. J. vol. 17, p. 462.
It is shown that, in accordance with this custom, this draft, as well as the other, were presented for payment to the defend*403ant corporation; and further, after the plaintiff bank had been closed. It could hardly have been otherwise, as it was delivered at Gueydan to Mon tagne at 8; 30 a. m., and the plaintiff bank at Abbeville closed its doors not later than the noon hour of the same day. As it was payable at sight, and was drawn on defendant corporation, it therefore matured and became demandable only upon presentation to defendant for payment. That was done after the bank had been closed, was civilly dead or insolvent, and all the rights of its creditors had been fixed. The draft in question was therefore not then mature, due, and demandable, and was not extinguished by compensation by the mere operation of law up to the amount of the deposit defendant had in plaintiff’s bank. C. C. 2209; People’s Bank vs. Mississippi & Lafourche Drainage Dist., 141 La. 1009, 76 So. 179. The judgment maintaining the plea of compensation to the draft for $1,139.70 must be reversed.
It is therefore ordered, adjudged, and decreed that the judgment appealed from, in so far as it maintains the plea of compensation and rejects the demand of plaintiff bank on the draft for $1,139.70, is annulled and reversed; and it is further ordered and decreed that plaintiff have judgment on said draft against defendant corporation for $1,139.70, with legal interest from December 15, 1926, until paid, and that, in other respects, the judgment be affirmed; defendant to pay all costs of court.